UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   June 30, 2006

                                      Before

                     Hon. RICHARD D. CUDAHY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

No. 04-1786

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 02 CR 1129
LAVAR HARRIS,
    Defendant-Appellant.                     Joan B. Gottschall,
                                             Judge.


                                    ORDER

       After we ordered a limited remand, see United States v. Booker, 543 U.S. 220
(2005); United States v. Paladino, 401 F.3d 471, 484 (7th Cir. 2003), the district
judge informed us that she would have imposed the same sentence on Lavar Harris
had she known the sentencing guidelines were advisory. Because that sentence is
within the properly calculated guidelines range, it is presumptively reasonable.
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Harris contends that
Mykytiuk was wrongly decided, but does not identify any basis under the factors
outlined in 18 U.S.C. § 3553(a) to question the reasonableness of his sentence. Our
independent review uncovers nothing to suggest unreasonableness, therefore the
judgment is AFFIRMED.